Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered April 18, 2008, convicting him of robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his convictions is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The Supreme Court properly denied the defendant’s motion to dismiss the indictment on speedy trial grounds (see CPL 30.30). The Supreme Court properly excluded from the time chargeable to the People the period from June 4, 2007, to June 12, 2007, because defense counsel was not ready to proceed until 2:00 p.m. on June 4, 2007. Eight days was a reasonable period of time thereafter for the People to reschedule the testimony of the police witness who had been due to testify on June 4, 2007 (see CPL 30.30 [4] [a]). Mastro, J.P., Dickerson, Eng and Lott, JJ., concur.